DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
As explained in 37 C.F.R. 1.121(c), the status of every amended claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). Here, please note that not all claims are marked with a proper status identifier. Claim 1 has the incorrect status identifier of “(Currently)”, and claim 4 is missing a status identifier. In the interests of expediting the case, all of the claims have been treated as “Original” and the claims have been examined below accordingly. However, any future amendment should include the correct status identifiers as explained in 37 C.F.R. 1.121(c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (2009/0064941) in view of Mollhagen (RE33959), Fogle (3299856), Hall (3921585), and Manwaring (2012/0037090).
For claim 1, Daniels discloses A working livestock chute (at least fig.1) comprising: a main frame (at least fig.7 for frame of 10); a gooseneck hitch (at least fig.1 for horizontal frame of 20); a hitch (20); a walking beam lift (22 and/or 24); a walking beam axle (fig.1 and/or axle at 96 where 18 attached to); a torsion tube (fig.1 for wheel assembly of 18, compared to the assembly of fig.14 of Applicant); alleyway escape gate (32); two palpation gate (102); two folding panels for shots to neck of the livestock (fig.2, 8, and/or 12 for pivotal #64 allow for folding up or down); outside panel (fig.3 for a further away panel 168); . two inside panels (fig.3 for two closer panels 168).
Daniels is silent about a hydraulic gooseneck hitch and a hitch hydraulic cylinder. 
Mollhagen teaches a hitch hydraulic cylinder (125). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hitch cylinder of Daniels with a hitch hydraulic cylinder as taught by Mollhagen in order to provide an alternative power-operating mechanism to reduce labor work. Note, the chute of Daniels as modified by Mollhagen would result in a hydraulic gooseneck hitch. 
Daniels as modified by Mollhagen is silent about a walking beam hydraulic lift. 
Mollhagen teaches a walking beam hydraulic lift (lifting mechanism associated with hydraulic 162). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the walking beam lift of Daniels as modified by Mollhagen with hydraulic lift as taught by Mollhagen in order to provide an alternative power-operation mechanism to reduce labor work. 

Mollhagen teaches a battery (col.6, lines 15-16). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen with a battery as taught by Mollhagen in order to provide power for the operation of the chute. 
Daniels as modified by Mollhagen is silent about a hydraulic pump. 
Mollhagen teaches a hydraulic pump (col.6, lines 15-16). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen with a hydraulic pump as taught by Mollhagen in order to allow operation of the cylinders. 
Daniels as modified by Mollhagen is silent about two alleyway escape gates and two palpation gates. 
Fogle teaches an entrance comprises two gates (fig. 2, #41 and 42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the numbers of each of the alleyway escape gates and palpation gates with an entrance comprises two gates as taught by Fogle depending on user’s preferences in order to allow versatility in the operation of the entrance for controlling the number and/or position of the animal. 
Daniels as modified by Mollhagen and Fogle is silent about two outside panels. 
Hall teaches two outside panels (#114). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of the outside panels of Daniels as modified by Mollhagen and Fogle with two panels as taught by Halls depending on how the area the user wants in order to provide enough space for the animal. 
Daniels as modified by Mollhagen, Fogle, and Hall is silent about a solar panel.
. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring as applied to claim 1 above, and further in view of Fogo et al. (6142501).
For claim 2, Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring discloses a hydraulic control for goose neck (Mollhagen, at least at least col.6, lines 19-20 for an actuating control). 
Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring is silent about Dkt. No.: Burlington2021a hydraulic control for rear lift.  
Fogo teaches a hydraulic control for rear lift (14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring with a hydraulic control for rear lift as taught by Fogo in order to allow power-operation for lifting and/or lowering of the chute. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring as applied to claim 1 above, and further in view of Keong (2013/0098312) and Givens (5558043).
For claim 3, Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring discloses a dirt alleyway (Daniels, #28 and/or 30); four radial tires (Daniels, at least figs. 1-2 for #18);  a rolling tail gate (Daniels, #170); chute panels that parallel squeeze from both sides (Daniels, 46 a nd/or 50); a head gate squeezes from front (Daniels, at least 0046); an entry parallel squeeze 
Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring is silent about one or more electric brakes.
Keong teaches an electric brake (at least abstract and/or [0013] and/or [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, and Manswaring with an electric brake as taught by Keong in order to allow control of the head gate. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Keong is silent about a rubber floor.
Givens teaches a chute comprising a rubber floor (at least col.4, lines 42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Keong with a rubber floor as taught by Givens in order to provide comfort and cleanliness to the chute. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Keong, and Givens is silent about a drop in lock for extended panels.
Hall teaches a drop in lock (161). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Keong, and Givens with a drop in lock as taught by Hall in order to allow panels to be locked together in a desired position. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Fogo as applied to claim 2 above, and further in view of Keong and Givens.

Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Fogo is silent about one or more electric brakes.
Keong teaches an electric brake (at least abstract and/or [0013] and/or [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, and Fogo with an electric brake as taught by Keong in order to allow control of the head gate. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Fogo, and Keong is silent about a rubber floor.
Givens teaches a chute comprising a rubber floor (at least col.4, lines 42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Fogo, and Keong with a rubber floor as taught by Givens in order to provide comfort and cleanliness to the chute. 
Daniels as modified by Mollhagen, Fogle, Hall, Manswaring, Fogo, Keong, and Givens is silent about a drop in lock for extended panels.
Hall teaches a drop in lock (161). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chute of Daniels as modified by . 
Response to Arguments
Applicant's arguments filed 02/14/2021 have been fully considered but they are not persuasive. 
With respect to Claim 1 under 35 U.S.C. 103 as being unpatentable over Daniels (2009/0064941) in view of Mollhagen (RE33959), Fogle (3299856), Hall (3921585), and Manwaring (2012/0037090), Applicant argues that Daniels does not disclose at least the i) hydraulic goose neck hitch, ii) palpation gate of claim 1, or iii) chute panels that parallel squeeze from both sides from claim 3 and traverses this rejection (see Applicant’s Remarks, page 6). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant states that “Daniels does not disclose the limitation of a hydraulic goose neck hitch as required by claim 1 (see Applicant’s Remarks, page 6, last paragraph), described in the specification, and shown in the drawings of the instant invention,” but the combination of Daniels as modified by Mollhagen teaches a hydraulic gooseneck hitch, as stated in the above rejection. Daniels teaches a gooseneck hitch 20 and Mollhagen teaches a hitch 124 operated by hydraulic cylinder 125, thus forming a hydraulic gooseneck hitch in the combination of references. Therefore, the prior art teaches the argued limitation.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not contain any mention in regards to the manner in which a palpation gate moves. In addition, reference 102 of Daniels is capable of keeping livestock within areas 28, 30, or 100 of Daniels in order to receive palpations.
In response to applicant's argument that Daniels fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the limitation that the parallel squeeze chutes “are operated by a lever or bar that instantaneously constrain cattle in a chute, not by a crankjack”, see Applicant’s Remarks, page 7, last paragraph to page 8, paragraph 1) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not contain any mention in regards to a lever or bar as a part of the structure of chute panels that parallel squeeze from both sides. In addition, reference 46 and/or 50 of Daniels is capable of parallel squeezing and constraining livestock within areas 28 and/or 30 of Daniels.
In response to applicant’s argument that “the elements added to Claim 4 and 12, and their dependent claims are not taught by Pardue or Rich” (see Applicant’s Remarks, page 8, 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see Applicant’s Remarks, page 9, paragraph 1), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  However, applicant does not particularly point out which rejections are missing motivations to combine references.
In response to applicant’s argument that the Office has not identified prior art including all the limitations as required by In re Ochiai (see Applicant’s Remarks, page 9, paragraph 2), applicant does not particularly point out which limitations are missing that the comparison of the invention relative to the prior art is not established. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643       

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643